Citation Nr: 1325903	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for nerve damage of the upper back and shoulders, claimed as secondary to service-connected peptic ulcer disease, status post subtotal gastrectomy and vagotomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served from July 25, to September 12, 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2012 rating decision, the RO awarded service connection for peptic ulcer disease, status post subtotal gastrectomy.  The Veteran has asserted from the outset that he has nerve damage of the upper back and shoulders due to this surgery.  The July 1966 surgery report from the VA hospital in Clarksburg, West Virginia is of record.

While the Veteran has always asserted that his nerve damage of the upper back and shoulders is secondary to the surgery for his peptic ulcer disability, the RO has not adjudicated the matter on a secondary basis or provided the Veteran notice with regard to this contention.  This must be remedied on remand.

In addition, while the RO indicates that diagnoses of arthritis of the shoulders are contained in the VA treatment records, the Board's review of the claims file does not reveal such diagnoses.  However, an August 2010 written statement from the Veteran's VA physician suggests that the Veteran sought continuing treatment at the facility in Sutton, West Virginia, the records of which are not in the claims file.

The Board finds that any additional, pertinent VA records should be associated with the claims file.  Thereafter, the Veteran should be scheduled for a VA examination to determine whether any upper back or shoulder disability is related or due to the surgery the Veteran underwent for his peptic ulcer disease.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate notice regarding how to substantiate his claim for secondary service connection.

2.  Obtain all outstanding treatment records from the Braxton VA CBOC in Sutton, West Virginia, that are not already associated with the claims file.  All attempts to obtain records should be documented in the claims folder.

3.  Schedule the Veteran for an examination to determine whether any upper back or shoulder disorder is related to the July 1966 surgery performed to treat the Veteran's peptic ulcer disease.

The examiner is asked to review the claims file, solicit history from and examine the Veteran, and provide an opinion with regard to each upper back or shoulder disability diagnosed, as to whether such is secondary to the Veteran's surgery for peptic ulcer disease.  It should be determined whether the back and shoulder disability is proximately due to, the result of, or aggravated (permanently made worse) by the now service-connected peptic ulcer disease.

A rationale should be provided for any opinions given.

4.  Thereafter, readjudicate the claim on appeal, to include whether any currently diagnosed upper back or shoulder disorder is secondary to the Veteran's service-connected peptic ulcer disease.  The claim should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


